tax exempt and ‘overnment entities division department of the treasury internal_revenue_service washington d c uniform issue list ' apr sersmep ek legend taxpayer a ira x date amount m month investment_advisor g financial_institution l month dear this is in response to your letters dated date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age maintained an individual_retirement_account ira ira x taxpayer a asserts that on date taxpayer a requested a distribution of amount m from ira x and that his failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to erroneous advice provided him by his financial advisor investment_advisor g page during month taxpayer a became concerned about market conditions and contacted his investment_advisor investment_advisor g of financial_institution l and requested that all investments in ira x be liquidated to prevent further loss on date taxpayer a requested a rollover of amount m which had been held in ira x at financial_institution l on date checks were issued totaling amount m after taxpayer a received the checks in the mail taxpayer a sought advice from financial advisor g and was advised that the checks could be deposited at any time into another ira financial advisor g failed to inform taxpayer a of the 60-day rollover period relying on the advice of financial advisor g taxpayer a delayed cashing the checks and failed to accomplish a timely rollover after the expiration of the 60-day rollover period during month taxpayer a learned from his accountant that he had missed the 60-day rollover period taxpayer a has not used amount m for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount m page within the 60-day period prescribed by sec_408 of the code was due to erroneous advice provided him by his financial advisor investment_advisor g therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount m to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ra contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this létter ruling is sent to your authorized representative pursuant to the provisions of a power_of_attorney on file in this office if you have any questions please contact sincerely yours rances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
